Citation Nr: 1635219	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right elbow laceration. 

2.  Entitlement to service connection for residuals of a right foot injury. 

3.  Entitlement to service connection for erectile dysfunction. 

4.  Entitlement to service connection for status post snake bite residuals.  

5.  Entitlement to service connection for status post rib fractures.  

6.  Entitlement to service connection for a skin allergy disability. 

7.  Entitlement to service connection for a left biceps muscle disability, status post explosive fragment removal, to include sensitivity loss. 

8.  Entitlement to service connection for right carpal tunnel syndrome. 

9.  Entitlement to service connection for a left wrist scar. 

10.  Entitlement to service connection for a right heel spur. 

11.  Entitlement to service connection for a right knee disability, to include embedded explosive fragments. 

12.  Entitlement to service connection for a right elbow disability.  

13.  Entitlement to service connection for a right shoulder disability.

14.  Entitlement to service connection for a left knee disability. 

15.  Entitlement to service connection for a bilateral shin disability, to include embedded explosive fragments.

16.  Entitlement to service connection for a right calf muscle disability.  

17.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroenteritis and gastroesophageal reflux disease.  

18.  Entitlement to service connection for residuals of a concussion. 

19.  Entitlement to service connection for a thoracolumbar spine disability.  

20.  Entitlement to service connection for vertigo/loss of balance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty  in the Navy from March 1977 to January 1982, and in the Army from October 1988 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left biceps muscle disability, right carpal tunnel syndrome, a left wrist scar, a right heel spur, a right knee disability, a right elbow disability, a right shoulder disability, a left knee disability, a bilateral shin disability, a right calf muscle disability, a gastrointestinal disability, residuals of a concussion, a thoracolumbar spine disability, and vertigo/loss of balance are addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

During his May 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to service connection for a right elbow laceration, residuals of a right foot injury, erectile dysfunction, status post snake bite residuals, status post rib fractures, and a skin allergy disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a right elbow laceration, residuals of a right foot injury, erectile dysfunction, status post snake bite residuals, status post rib fractures, and a skin allergy disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his May 2016 Board hearing, the Veteran requested the issues of entitlement to service connection for a right elbow laceration, residuals of a right foot injury, erectile dysfunction, status post snake bite residuals, status post rib fractures, and a skin allergy disability be withdrawn.  Accordingly, the Board does not have jurisdiction to review these aspects of the Veteran's appeal, and the issues must be dismissed. 



ORDER

The appeal for entitlement to service connection for a right elbow laceration is dismissed.

The appeal for entitlement to service connection for residuals of a right foot injury is dismissed.

The appeal for entitlement to service connection for erectile dysfunction is dismissed.

The appeal for entitlement to service connection for status post snake bite residuals is dismissed.

The appeal for entitlement to service connection for status post rib fractures is dismissed.

The appeal for entitlement to service connection for a skin allergy disability is dismissed.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  Initially, during the Veteran's May 2016 Board hearing, he asserted the RO has not obtained a complete copy of his service treatment records (STRs) or official military personnel file (OMPF) for his periods of active duty.  In this respect, the Board notes the Veteran provided STRs covering both his periods of active duty; however, the Veteran has indicated additional records exist.  Although the RO drafted a formal finding of unavailability for the record in October 2008, which indicates all efforts to obtain those records have been exhausted and additional attempts would be futile, the Board finds additional development is possible and necessary in this case.  The RO initiated an M01, M04, S01, and 019 request to the Personnel Information Exchange System (PIES) in an attempt to obtain the Veteran's STRs and OMPF.  Initially, the Board notes that the Veteran's complete official military personnel file (OMPF) has not been obtained.  As the potential exists that the Veteran's service treatment records were mistakenly co-located with his OMPF, these records should be obtained.  A review of M21-1, Part III, Subpart iii, Chapter 2, Section D indicates a PIES O50 request should be submitted to obtain the entire available STR and OMPF.  The above-noted manual excerpt directs for additional development if records are not obtained using this PIES request code.  Since the missing service treatment records will be determinative as to the issue of entitlement to service connection for the above-referenced disabilities, the Board finds all indicated development to obtain those records must be accomplished.  

Next, the Board notes the Veteran underwent a number of VA examinations in June 2009.  In the course of his examinations, he was diagnosed with a right heel calcaneal spur, right knee degenerative joint disease (DJD), right elbow bursitis, a right shoulder strain, and recurrent vertigo.  He also underwent a VA examination in February 2013, wherein he was diagnosed with left knee DJD with patellofemoral syndrome (PFS).  

With respect to the Veteran's right heel spur and left knee DJD with PFS, the examiners declined to provide an opinion.  However, the Veteran has asserted these disabilities resulted from events in service.  Indeed, his records show he was treated for right foot pain in October 1981 resulting from a football injury, and also underwent a left knee x-ray in March 1981 after a fall and hearing something "pop."  In addition, the Veteran indicated he experienced both foot and knee problems in the course of his February 1993 separation examination.  As such, a medical opinion is necessary prior to final adjudication of these claims.  

During the June 2009 VA examinations, the examiners determined it would be speculative to opine on the etiology of the Veteran's right knee DJD and recurrent vertigo.  In support of this determination, the examiner's referenced a lack of continuing treatment.  However, the examiners wholly ignored the Veteran's reports of ongoing manifestations relative to these disabilities since service.  With regard to the Veteran's right elbow and right shoulder disabilities, the examiner concluded these conditions were less likely than not the result of military service.  The examiner again cited to the lack of ongoing treatment to support these conclusions.  

To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this respect, the Board observes that a medical examiner cannot solely rely on the absence of medical records corroborating the incurrence or continuity of a disorder, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Since the June 2009 VA examiners failed to provide fully articulated medical opinions with regard to the Veteran's right knee, right elbow, right shoulder, and vertigo disabilities, and also wholly ignored the Veteran's competent reports relative to ongoing manifestations, new medical examinations with opinions are necessary.  

In addition, the Board notes that in the course of the February 2013 VA examination, the examiner determined there was insufficient pathology to render a diagnosis of shin splints; however, the examiner did not obtain an x-ray, in spite of the fact that the Veteran reported on-going shin problems.  In addition, the Board notes the Veteran has competently reported that he was exposed to a chemical explosion in service, which resulted in embedded fragments in his shins, left bicep, and left wrist.  In support of his assertion, the Veteran has provided a letter he authored at that time chronicling the event.  To date, residual disability, to specifically include any scarring, resulting from this event in service has not been assessed.  Therefore, new medical examinations with opinions are necessary to fully assess the Veteran's claimed bilateral shin, left biceps, and left wrist disabilities.  

Next, the Board notes the Veteran has also not obtained a VA examination to assess his claimed right calf muscle disability, gastrointestinal disability, concussion residuals, or thoracolumbar spine disability.  However, his STRs show he was treated for a right calf muscle strain in April 1977, as well as right leg pain in March 1981.  He was also treated for nausea and vomiting in service in December 1978 and July 1979, at which time he was diagnosed with acute gastroenteritis.  The Veteran has reported experiencing numerous head injuries in service, and also stated he injured his back in both repelling and parachute jumping activities.  He is the recipient of the parachute badge, and also reported experiencing both a head injury and back pain during his February 1993 separation examination.  In addition, the Veteran has reported ongoing manifestations associated with the above-claimed disabilities.  

VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination of the Veteran's claimed right calf muscle, gastrointestinal, concussion residuals, and thoracolumbar spine disabilities has been established in this case.  

Finally, the Board notes the Veteran has initiated a claim for right upper extremity carpal tunnel syndrome (CTS).  However, the Board observes the Veteran is presently service connected for right upper extremity nerve damage.  CTS is a neurological disorder, and the Board also notes a statement from a February 2013 VA examiner indicating the Veteran's diagnosis of nerve damage should be changed to peripheral neuropathy for clinical accuracy.  Based on this finding, a medical opinion should be obtained to determine whether the Veteran's presently service-connected nerve damage is synonymous with his claim for right upper extremity CTS.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this respect, the Board notes the most recent outpatient treatment records from the Fayetteville VAMC are dated in June 2014.  However, the Veteran has asserted he has received ongoing treatment at that facility.  As such, on remand all relevant ongoing treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or AMC should request from the National Personnel Record Center (NPRC), or other appropriate source, the Veteran's complete official military personnel file (OMPF) and service treatment records (STRs), to specifically include a PIES 050 request, to determine whether any additional service records are available.  If any requested records are deemed unavailable, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part III, Subpart iii, Chapter 2, Section C and D. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).


3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed left biceps, left wrist, right heel, right knee, right elbow, right shoulder, left knee, bilateral shin, right calf, gastrointestinal, concussion residuals, thoracolumbar spine, and vertigo/loss of balance disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed disorders present during the period of the claims.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his periods of active service or is otherwise etiologically related to his active service. 

In addition, the RO or AMC should ask the examiner to indicate whether the Veteran's currently service-connected right upper extremity nerve damage is a separate and distinct disability from his claimed right upper extremity carpal tunnel syndrome.  An examination of the Veteran should only be performed if deemed necessary by the examiner providing this medical opinion.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, to specifically include his reports of repelling and parachute accidents, as well as his reports of exposure to a chemical explosion in service.  The examiner must also expressly consider the Veteran's reports of ongoing manifestations associated with his claimed disabilities since service.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other indicated development.

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


